



EXHIBIT 10.c




AMENDED and RESTATED
SENIOR EXECUTIVE RETIREMENT AGREEMENT
Background
Crown Holdings, Inc. maintains the Crown Senior Executive Retirement Plan (the
“Plan”) to provide retirement and death benefits to certain of its key
management employees.             Gerard Gifford (the “Participant”), as an
executive of the Company, was selected to participate in the Plan effective June
1, 2012. The Company and the Participant now wish to update the Participant’s
individual Plan agreement effective June 1, 2017. Unless otherwise defined
herein, all capitalized terms used in this Agreement shall have the definitions
set forth in the Plan, which is incorporated herein and made a part hereof.
Therefore, the Company and the Participant, both intending to be legally bound,
hereby agree as follows:
Agreement
1.Participation Effective Date. The effective date of the Participant’s
participation in the Plan is June 1, 2012.
2.Normal Retirement Benefit. The Participant has been designated as a Group C
Participant and shall be entitled to a Retirement Benefit calculated in
accordance with the applicable provision of Section 3.1 of the Plan. For
purposes of calculating the Participant’s Retirement Benefit under Section 3.1.2
of the Plan, item “F” shall include the “Supplemental Retirement Benefit” the
Participant is entitled to under the Crown Restoration Plan (the "Restoration
Plan"). The reduction in the Participant’s Retirement Benefit attributable to
his Supplemental Retirement Benefit under the Restoration Plan shall be
determined in a manner consistent with the reduction attributable to the
Participant’s Crown Pension.




--------------------------------------------------------------------------------







3.Vesting. The Participant shall be 100% vested in his Retirement Benefit as
follows:
(i)    Upon completing five years of participation in the Plan;
(ii)    In the event of a Change in Control while he is employed by the
Employer; or
(iii)    In the event his employment with the Employer is terminated by reason
of his Total Disability or death.
4.Normal Retirement Date. The Participant’s Normal Retirement Date is March 28,
2020.
5.Early Retirement Benefit. In the event the Participant’s Commencement Date
precedes his Normal Retirement Date, his Retirement Benefit shall be the amount
determined under Section 3.1 of the Plan, reduced by the standard early
retirement reduction factors set forth in Rider No. 1 to the Crown Cork & Seal
Company, Inc. Pension Plan (or any successor plan thereto) for the period by
which his Commencement Date precedes his Normal Retirement Date.
6.Disability Benefit. There shall be no short-term or long-term disability
benefits payable under the Plan.
7.Surviving Spouse Retirement Benefits. If the Participant dies after becoming
entitled to a vested Retirement Benefit under the Plan and prior to his
Commencement Date, his surviving spouse, if any, shall receive a lump sum
survivor benefit equal to 50% of the present value of the Participant’s
Retirement Benefit determined at the time of the Participant’s death and which
shall be payable as soon as administratively feasible after what would have been
the Participant’s Commencement Date or upon a Change in Control, if earlier.


-2-

--------------------------------------------------------------------------------







8.Death Benefits. If the Participant dies after becoming entitled to a vested
Retirement Benefit under the Plan, the Company shall pay to the Participant’s
designated beneficiary a lump sum death benefit equal to five times his annual
normal Retirement Benefit. However, for purposes of determining the
Participant’s lump sum death benefit under this provision, the Participant’s
Retirement Benefit shall be calculated without reduction for the Supplemental
Retirement Benefit that he is entitled to under the Crown Restoration Plan. In
the event the Participant fails to properly designate a beneficiary or if the
designated beneficiary does not survive the Participant, the death benefit shall
be payable to the Participant’s estate. This death benefit shall be determined
at the applicable time as set forth in the relevant section of the Plan and
shall be payable as soon as administratively feasible following the
Participant’s death.
9.Form of Benefit. The Participant’s Retirement Benefit shall be paid in the
form of a cash lump sum. This lump sum payment shall equal the Actuarial
Equivalent present value of the Participant’s Retirement Benefit. All amounts
payable under this Agreement shall be determined and paid in United States
dollars (no amount shall be adjusted for any fluctuations in exchange rates
between such date of determination and the date any such payment is actually
made).
10.Distribution. The Participant’s vested Retirement Benefit shall be paid on
the earlier of (a) the Participant’s Commencement Date or (b) the occurrence of
a Change in Control. Notwithstanding the foregoing, if the Participant’s
Commencement Date is determined by reference to the Participant’s termination of
employment, then the payment of the Participant’s Retirement Benefit shall be
made on the date that is at least six months and one day after the date of the
Participant’s termination of employment; notwithstanding the foregoing, if the
Participant dies within such six month period, the Participant’s Retirement
Benefits shall be paid to his surviving spouse or his estate, if there is no
surviving spouse, as soon as administratively practicable following the
Participant’s death, as provided in Section 6.1 of the Plan.


-3-

--------------------------------------------------------------------------------







11.Terms of the Plan Control. The Participant agrees to be bound in all respects
by all provisions of the Plan, as amended and restated effective January 1, 2008
and subsequently amended or restated from time to time, including without
limitation, all decisions of the Committee resolving questions concerning the
operation and interpretation of the Plan. In all cases in which the Participant
has an election or option under the Plan, the Participant must comply with the
policies and procedures specified in the Plan or established by the Committee to
make such election.
12.Interpretation. The Participant shall be considered a Group C Participant for
all purposes of the Plan and this Agreement shall be interpreted accordingly.
References to Plan provisions shall mean those provisions of the Plan, as
amended and restated effective January 1, 2008 and subsequently amended or
restated from time to time. Nothing in the Plan or in this Agreement shall be
interpreted to cause a duplication of benefits. Any change or amendment to such
Plan provisions that would affect the Participant’s rights accrued up to the
date of such change or amendment shall be effective as to the Participant only
with his written consent; provided that, the Company or the Committee may make
non-material changes to administrative policies or procedures without the
Participant’s consent.
13.General. This Agreement shall not constitute an employment contract between
the Company and the Participant and shall not be construed as conferring on the
Participant the right to continue in the employ of the Company. The Participant,
his beneficiary and his surviving spouse shall have no right to assign,
transfer, pledge, encumber or otherwise anticipate any payment or interest under
the Plan or this Agreement. The Participant acknowledges that he, his surviving
spouse and beneficiary shall have no title to, or secured interest in, any
assets the Company sets aside, earmarks or otherwise segregates (including in
any trust) for the satisfaction of its liabilities under the Plan or this
Agreement.
14.Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the Commonwealth of Pennsylvania, except to the extent
superseded by federal law.


-4-

--------------------------------------------------------------------------------





15.Taxes. The Participant acknowledges and agrees that Section 6.3 of the Plan
shall not apply to any benefit payable to the Participant or the Participant’s
surviving spouse.
16.    Crown Restoration Plan. The Participant acknowledges and agrees that
effective June 1, 2017, the Participant will cease to earn any additional
benefits under the Restoration Plan. The Participant's accrued benefit under the
Restoration Plan will remain fully vested and payable in accordance with the
terms thereunder.
This Agreement is entered into effective as of June 1, 2017.


 
CROWN HOLDINGS, INC.
 
 
 
/s/ Timothy J. Donahue
 
By: Timothy J. Donahue
 
 
 
 
 
/s/ Gerard Gifford
 
GERARD GIFFORD





















































-5-